346 F.2d 567
Michael GAVE, Appellant,v.GRACE LINE, INC., Alfred DeSmedt and Roy Thomas Currie.
No. 15218.
United States Court of Appeals Third Circuit.
Argued June 17, 1965.
Decided June 25, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Ralph C. Body, Judge.
Norman Shigon, Philadelphia, Pa., for appellant.
T. E. Byrne, Jr., Krusen, Evans, & Byrne, Philadelphia, Pa. (Louis J. Gusmano, Kirlin, Campbell & Keating, New York City, on the brief), for appellees.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
In the instant case it appears that the District Court, 237 F. Supp. 557, granted the defendants' motion for summary judgment on December 7, 1964. The defendants had not then filed their Answers to the plaintiff's interrogatories although they had been directed to do so by the District Court's Order dated May 25, 1964.


2
Counsel for the defendants has now advised this Court that it is prepared to file Answers to the plaintiff's interrogatories. Inasmuch as such Answers may develop the existence of a genuine issue as to a material fact, the District Court's Judgment of December 7, 1964 will be vacated and the cause remanded so that the defendants' Answers to the plaintiff's interrogatories may be filed, with directions to the District Court to make such disposition as it may deem requisite upon consideration of such Answers.